Citation Nr: 1719823	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this matter in February 2015.

In the February 2015 remand, the Board noted that the issue of entitlement to service connection for acid reflux was raised in the record but had not been adjudicated by Agency of Original Jurisdiction (AOJ).  Therefore, the Board referred the issue to the AOJ for further action.  A review of the record reveals that the AOJ has not yet taken action on that issue.  Therefore, the Board again finds that the issue of entitlement to service connection for acid reflux has been raised by the record, to include at the October 2014 Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the February 2015 remand, the Board directed the AOJ to provide the Veteran a VA examination to ascertain the etiology of any bilateral knee disability.  The Board further directed that the examiner should specifically opine as to whether the Veteran's current right and/or left knee disability was caused or aggravated by his service, to include his work as a field artillery crewman and as a drill instructor.

The Veteran was afforded a VA knee and lower leg conditions examination in May 2015.  The May 2015 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  He diagnosed the Veteran with osteoarthritis of the bilateral knee joints.  He concluded, "It is my opinion that it is less likely as not that the Veteran's current bilateral knee condition was caused by or related to his military service.  There is in my opinion inadequate documentation to establish such a nexus."  He provided no further rationale to support his decision.

The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Most of the probative value of an opinion comes from its rationale or underlying reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the May 2015 VA examiner did not provide rationale for his negative nexus opinion beyond the conclusory statement that there is "inadequate documentation to establish such a nexus."  The examiner did not specifically address the Veteran's in-service work as a field artillery crewman and as a drill instructor, as directed in the May 2015 Board remand.  He also did not address the Veteran's contentions that he engaged in rigorous physical activities during basic training and as a drill instructor and field artillery crewman, to include marching and jumping while carrying a rifle and backpack; crawling; engaging in hand-to-hand combat; playing battalion basketball; and climbing up to and down from a 175 Howitzer.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in February 2010.  Given the lack of rationale explaining and supporting the opinion, the Board finds the examiner's opinion to lack probative value.  Therefore, the opinion is inadequate for decision-making purposes, and the matter must be remanded so that an addendum opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board further notes that the May 2015 remand also directed the AOJ to obtain any available VA treatment records dated during the appeal period and not already obtained.  No further VA treatment records have been associated with the record since then, and there is no documentation to show that the AOJ made efforts to obtain such records.  On remand, the AOJ should again attempt to obtain and associate with the record updated VA treatment records.  See 38 C.F.R. § 3.159(c)(2).  If no such records are available, the AOJ should document such finding in the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded and associate the records with the record.  In so doing, the procedures set forth in 38 C.F.R. § 3.159(c)(2) should be followed.  If no such records are available, then document such finding in the record.

2.  Forward the record and a copy of this remand to the VA clinician who conducted the May 2015 VA knee and lower leg conditions examiner or, if that clinician is unavailable, to another similarly qualified VA clinician for preparation of an addendum opinion.  If the clinician selected determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The VA clinician is asked to review the record and then respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right knee and/or left knee disability had its onset during his active service or is otherwise causally or etiologically related to his active service?

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the Veteran's contentions that he engaged in rigorous physical activities during basic training and as a drill instructor and field artillery crewman, to include marching and jumping while carrying a rifle and backpack; crawling; engaging in hand-to-hand combat; playing battalion basketball; and climbing up to and down from a 175 Howitzer.

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






